Oali-ioon, L,
delivered the opinion of the court.
Estella Holland, the complainant and appellee, was under the age of twenty-one years. There is evidence that she contracted with Thornton, defendant and appellant, to build for her a house for a certain sum, and that he received from her $120, the advance payment agreed upon, and took from her a trust deed to secure the remaining installments. ILis own written receijit is to her, and he took the money as hers, which makes it unimportant whether it was given to her by her mother or not. In order to commence the building it was necessary to tear down an old house. This much Thornton did, and quit. The evidence is conflicting as to why he quit. We assume it was because he learned of complainant’s minority, since he offered to pay the expense of having her disability removed by the chancery court. The chancellor, from his view of the facts — which we accept and agree with — was right in annulling the contract, canceling the trust deed, and ordering the money paid to Thornton to be restored to the minor. He allowed Thornton to retain enough of the money to compensate for the expense of tearing down the old structure, thus preventing hurt to him.

Affirmed.